Citation Nr: 0031780	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-17 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to basic eligibility for Dependents' 
Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.  He died in October 1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the remand at the end 
of this action.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was filed on January 2, 1992; service connection for 
PTSD was granted in June 1993.

2.  An unappealed September 1992 rating decision denied the 
veteran's claim for direct service connection for diabetes 
mellitus and cardiovascular disability.

3.  An unappealed April 1994 rating decision denied the 
veteran's claim for service connection for diabetes mellitus 
based on exposure to Agent Orange.

4.  A March 1997 rating decision granted a 100 percent 
disability rating for PTSD, effective January 2, 1992.

5.  The veteran died in October 1997.

6.  At the time of the veteran's death, service connection 
was not in effect for any disability other than PTSD.

7.  The appellant has not alleged that the September 1992 or 
April 1994 rating decision was clearly and unmistakable 
erroneous; nor has she alleged that the veteran would have 
been entitled to a total schedular or unemployability rating 
for the 10 year period prior to his death.

8.  The above facts are not in dispute.

9.  At the time of the veteran's death, the veteran had 
service-connected total disability, which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. §§ 1318, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.22, 3.104, 
3.105, 20.1106 (2000); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

2.  The criteria for establishing basic eligibility for 
entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code have been met.  
38 U.S.C.A. §§ 3500, 3501(a)(1) (West 1991); 38 C.F.R. 
§§ 3.807, 21.3021 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the veteran was apparently in 
receipt of disability benefits from the Social Security 
Administration (SSA) prior to his death.  While records from 
that agency have not been obtained, the Board notes, with 
respect to the claim for entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318, that any records 
possessed by SSA would not be relevant to the adjudication of 
that claim because those records were neither in the 
veteran's claims file nor in VA custody prior to the 
veteran's death.  See Green v. Brown, 10 Vet. App. 111, 118 
(1997); Wingo v. West, 11 Vet. App. 307, 311-312 (1998).

A.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318

Benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death is 
service connected if the veteran's death was not caused by 
his or her willful misconduct and the veteran was in receipt 
of or for any reason (including receipt of military retired 
or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disability rated totally disabling if:  the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death or; the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years or; the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not 
later than one year immediately preceding death.  38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2000); 38 C.F.R. § 3.22 (2000).

Except with respect to benefits under the provisions of 38 
U.S.C. 1318 and certain cases involving individuals whose VA 
benefits have been forfeited for treason or for subversive 
activities under the provisions of 38 U.S.C. 6104 and 6105, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2000).

In Green v. Brown, 10 Vet. App. 111 (1997) the United States 
Court of Appeals for Veterans Claims (Court) held that a 
clear and unmistakable error claim was not the only way for a 
survivor to show the veteran's entitlement as of the time of 
the veteran's death, but rather that an appellant was 
permitted to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection-related issue 
based on evidence in the veteran's claims file or VA custody 
prior to the veteran's death, and the law then or 
subsequently made retroactively applicable.  Id. at 118-119.  
In Cole v. West, 13 Vet. App. 268 (1999), however, the Court 
stressed that in order to obtain an adjudication of a 
hypothetical "entitled to receive" theory, an appellant 
must set forth how, based on the evidence in the veteran's 
claims file, or under VA's control, at the time of the 
veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding the veteran's death.  Id. at 
278.

The Board notes that during the pendency of this appeal, VA 
established an interpretive rule with respect to application 
of 38 U.S.C.A. § 1318 and concomitantly amended 38 C.F.R. 
§ 3.22 to accord that regulation with the interpretive rule.  
See 65 Fed. Reg. 3388 (2000).  The interpretive rule and 
amended regulation is less favorable to the appellant's 
claim; however, since the appellant's claim was filed prior 
to January 21, 2000, it will be decided under the law as it 
existed prior to the interpretive rule and amendment.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The record reflects that the veteran filed his initial claim 
for service connection for PTSD on January 2, 1992; service 
connection for PTSD was thereafter granted in June 1993.  The 
record also reflects that an unappealed September 1992 rating 
decision denied the veteran's claims for direct service 
connection for diabetes mellitus and cardiovascular 
disability.  An unappealed April 1994 rating decision denied 
service connection for diabetes mellitus on the basis of 
exposure to Agent Orange.  Thereafter, the veteran was 
granted a 100 percent disability rating for PTSD in March 
1997, effective January 2, 1992.  He died in October 1997.  
At the time of the veteran's death, service connection was 
not in effect for any disability other than PTSD.

The appellant has essentially contended that she is entitled 
to DIC benefits under the provisions of 38 U.S.C.A. § 1318 
merely because the veteran was in receipt of a 100 percent 
schedular disability rating for PTSD at the time of his 
death.

As noted above, the record reflects, and the appellant does 
not dispute, that the veteran was not in receipt of a 100 
percent schedular or unemployability rating for the 10 year 
period immediately prior to his death in October 1997.  
Moreover, the appellant has not alleged clear and 
unmistakable error in the September 1992 or April 1994 rating 
decisions, or otherwise contended that an effective date 
earlier than January 2, 1992, for the 100 percent evaluation 
assigned the veteran's psychiatric disability was warranted.  
In addition, the Board notes that the appellant has not 
alleged that, or explained how, the veteran hypothetically 
would have been entitled to receive a different decision on a 
service-connection-related issue prior to his death.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Since the veteran clearly was not 
in actual receipt of a 100 percent schedular or 
unemployability rating for the 10 year period immediately 
prior to his death in October 1997, and as the appellant has 
not alleged clear and unmistakable error in any pertinent 
rating decision or presented a legally cognizable argument 
concerning whether the veteran would otherwise have been 
entitled to a total schedular or unemployability rating for 
the 10 year period immediately preceding his death, the 
appellant's claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 must be denied.

B.  Entitlement to Dependents' Educational Assistance

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

The record indisputably shows that at the time of the 
veteran's death in October 1997, his service-connected PTSD 
was rated as totally disabling based in large part on his 
lengthy history of unemployment.  Moreover, the record also 
indicates that VA has conceded that the veteran's PTSD was 
permanent in nature as the RO, in its March 1997 rating 
decision granting a 100 percent evaluation for PTSD, 
specifically concluded that DEA eligibility was established 
because the veteran's PTSD was totally disabling and 
permanent in nature; the RO did not determine that a future 
examination would be scheduled for rating purposes and 
specifically noted that there was no evidence suggesting that 
the veteran's PTSD would improve.  Under the circumstances, 
the Board concludes that the criteria for basic eligibility 
for DEA under Chapter 35, Title 38, United States Code, have 
been met. 


ORDER

Entitlement to Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is granted.


REMAND

Initially, the Board notes that the Acting Secretary has 
announced his intention to add diabetes to the list of 
diseases subject to presumptive service connection based on 
herbicide exposure.

The Board further notes that during the pendency of the 
appellant's appeal but after the claim was most recently 
considered by the RO, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
became effective.  This liberalizing law is applicable to the 
appellant's claim for service connection for the cause of the 
veteran's death.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran's death certificate discloses that he died in 
October 1997.  The immediate cause of death is listed as 
acute myocardial infarction due to coronary artery disease.  
Other significant conditions contributing to death included 
diabetes, inferior wall infarction in 1991, cardiomyopathy 
status post coronary artery bypass graft, and thrombus.  At 
the time of his death, service connection was in effect for 
PTSD.

In connection with her claim, the appellant submitted an 
October 1999 statement by a VA psychologist in which the 
author indicates that he could not state with any certainty 
that there was a definite direct link between the veteran's 
PTSD and his death.  He noted that while the veteran was 
diagnosed with PTSD in the 1990s, it was likely that the 
veteran had PTSD prior to the date he was diagnosed.  He also 
noted that the veteran's PTSD was disruptive to his daily 
functioning.  The author pointed out that PTSD was known to 
have physical consequences, but he concluded that it was 
unclear as to how much the veteran's physical condition was 
worsened by his psychological illness.  He lastly concluded 
that, at the very least, he was inclined to believe that the 
years of chronic stress had not helped the veteran's overall 
health and well being.

The Board notes that while the October 1999 statement is 
arguably supportive of the appellant's claim, it is clearly 
insufficient for adjudication purposes.  The record reflects 
that the veteran's claims file has not been reviewed by a 
physician to adequately address the issues involved in the 
instant claim.

The Board lastly notes that the veteran was apparently in 
receipt of disability benefits from the Social Security 
Administration at the time of his death.  Records from that 
agency are potentially relevant to the appellant's claim for 
service connection for the cause of the veteran's death and 
should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
appellant and request that she 
identify specific names, addresses, 
and approximate dates of treatment 
for all health care providers, 
private and VA, who may possess 
additional records of the veteran 
pertinent to her claim for service 
connection for the cause of the 
veteran's death.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, the RO 
should so inform the appellant and 
her representative, and request them 
to provide a copy of such records.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which the veteran's 
award or denial of SSA disability 
benefits was based, and a copy of 
records associated with any 
subsequent disability determinations 
by the SSA. 

4.  After completing the above 
actions, the RO should forward the 
claims file, including a copy of 
this REMAND, to a physician with 
appropriate expertise to determine 
the etiology of the diabetes and 
cardiovascular disability implicated 
in the veteran's death.  The 
physician should be requested to 
provide an opinions with respect to 
each of the certified causes of the 
veteran's death as to whether it is 
at least as likely as not that the 
disorder was etiologically related 
to service or was caused or worsened 
by the veteran's PTSD.  The complete 
rationale for all opinions expressed 
should also be provided.  The 
physician's report must be typed.

5.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000.
 
6.  The RO should then readjudicate 
the appellant's claim for service 
connection for the cause of the 
veteran's death, to include 
consideration in any changes in the 
law providing presumptive service 
connection on the basis of herbicide 
exposure.

7.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the appellant and her 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 






Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


